42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. DUNBAR, III, Plaintiff Appellant,v.Carrol HEATH, Aiken County Sheriff, in his individual andofficial capacities;  David Neens, Investigator, AikenCounty Sheriff's Department, in his individual and officialcapacities;  Becky Edmonds, Investigator, Aiken CountySheriff's Department, in her individual and officialcapacities;  Lonnie Mccartney, Jail Administrator, AikenCounty Detention Center, in his individual and officialcapacities, Defendants Appellees,andVirginia Harris, Aiken County Public Defender, in herindividual and official capacities;  Bill Hart,Investigator, Aiken County Public Defender's Office, in hisindividual and official capacities, Defendants.
No. 94-6603.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1994.Decided:  Dec. 7, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-93-153-3-OBD)
William A. Dunbar, III, Appellant Pro Se.  John Gregg McMaster, Jr., TOMPKINS & MCMASTER, Columbia, SC;  Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, SC, for Appellees.
D.S.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the magistrate judge's report and recommendation.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.